 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                           SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   EMANUAL JAMES PEAVY,                                 Case No.: 19cv743-MMA (BGS)
 9                                      Petitioner,
                                                          ORDER REQUIRING RESPONSE
10   v.                                                   TO PETITION (28 U.S.C. § 2254)
11   RAYMOND MADDEN, Warden,
12                                    Respondent.
13
14         Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed a
15   Second Amended Petition for a Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C.
16   § 2254. In accordance with Rule 4 of the rules governing petitions for a writ of habeas
17   corpus pursuant to 28 U.S.C. § 2254, and upon a preliminary review of the Petition, IT IS
18   ORDERED that:
19         1.     The Clerk of this Court must promptly (a) serve a copy of the Petition and a
20   copy of this Order on the Attorney General for the State of California, or his authorized
21   agent; and (b) serve a copy of this Order on Petitioner.
22         2.     Respondent must file a “Notice of Appearance” no later than February 20, 2020.

23         3.     If Respondent contends the Petition can be decided without the Court’s
24   reaching the merits of Petitioner’s claims (e.g., because Respondent contends Petitioner
25   has failed to exhaust any state remedies as to any ground for relief alleged in the Petition,
26   or that the Petition is barred by the statute of limitations, or that the Petition is subject to
27   dismissal under Rule 9 of the Rules Governing § 2254 Cases, or that all of the claims are
28   procedurally defaulted, or that Petitioner is not in custody), Respondent must file a motion

                                                      1
                                                                                   19cv743-MMA (BGS)
 1   to dismiss pursuant to Rule 4 of the Rules Governing § 2254 Cases no later than April 17,
 2   2020. The motion to dismiss must not address the merits of Petitioner’s claims, but rather
 3   must address all grounds upon which Respondent contends dismissal without reaching the
 4   merits of Petitioner’s claims is warranted.1 At the time the motion to dismiss is filed,
 5   Respondent must lodge with the Court all records bearing on Respondent’s contention in
 6   this regard. A hearing date is not required for the motion to dismiss.
 7          4.     If Respondent files a motion to dismiss, Petitioner must file his opposition, if
 8   any, to the motion no later than May 18, 2020. At the time the opposition is filed, Petitioner
 9   must lodge with the Court any records not lodged by Respondent which Petitioner believes
10   may be relevant to the Court’s determination of the motion.
11          5.     If Petitioner files an opposition to Respondent’s Motion to Dismiss,
12   Respondent must file a reply to Petitioner’s opposition no later than June 8, 2020. If the
13   motion is denied, the Court will afford Respondent adequate time to respond to Petitioner’s
14   claims on the merits.
15          6.     If Respondent does not contend that the Petition can be decided without the
16   Court reaching the merits of Petitioner’s claims, Respondent must file and serve an answer
17   to the Petition, and a memorandum of points and authorities in support of such answer,
18   pursuant to Rule 5 of the Rules Governing § 2254 Cases no later than April 17, 2020. At
19   the time the answer is filed, Respondent must lodge with the Court all records bearing on
20   the merits of Petitioner’s claims. The lodgments must be accompanied by a notice of
21   lodgment which must be captioned “Notice of Lodgment in 28 U.S.C. § 2254 Habeas
22   Corpus Case — To Be Sent to Clerk’s Office.” Respondent must not combine separate
23   pleadings, orders or other items into a combined lodgment entry. Each item must be
24   numbered separately and sequentially.
25          7.     Petitioner may file a traverse to matters raised in the answer no later than May
26
27   1
       If Respondent contends Petitioner has failed to exhaust any state remedies as to any ground for relief
28   alleged in the Petition, the motion to dismiss must also specify the state remedies still available to
     Petitioner.

                                                        2
                                                                                          19cv743-MMA (BGS)
 1   18, 2020. Any traverse by Petitioner (a) must state whether Petitioner admits or denies
 2   each allegation of fact contained in the answer; (b) must be limited to facts or arguments
 3   responsive to matters raised in the answer; and (c) must not raise new grounds for relief
 4   that were not asserted in the Petition. Grounds for relief withheld until the traverse will
 5   not be considered. No traverse can exceed ten (10) pages in length absent advance leave
 6   of Court for good cause shown.
 7         8.     A request by a party for an extension of time within which to file any of the
 8   pleadings required by this Order must be made at least seven (7) days in advance of the
 9   due date of the pleading, and the Court will grant such a request only upon a showing of
10   good cause. Any such request must be accompanied by a declaration under penalty of
11   perjury explaining why an extension of time is necessary.
12         9.     Unless otherwise ordered by the Court, this case will be deemed submitted on
13   the day following the date Petitioner’s opposition to a motion to dismiss and/or his traverse
14   is due.
15         10.    Every document delivered to the Court must include a certificate of service
16   attesting that a copy of such document was served on opposing counsel (or on the opposing
17   party, if such party is not represented by counsel). Any document delivered to the Court
18   without a certificate of service will be returned to the submitting party and will be
19   disregarded by the Court.
20         11.    Petitioner must immediately notify the Court and counsel for Respondent of
21   any change of Petitioner’s address. If Petitioner fails to keep the Court informed of where
22   Petitioner may be contacted, this action will be subject to dismissal for failure to prosecute.
23         IT IS SO ORDERED.
24   Dated: February 6, 2020
25
26
27
28

                                                    3
                                                                                  19cv743-MMA (BGS)
